                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRENNON B.,                                        CASE NO. 19-cv-02394-YGR
                                   7                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND DENYING
                                   8              vs.                                       IN PART DEFENDANTS’ MOTION TO
                                                                                            DISMISS
                                   9     WEST CONTRA COSTA UNIFIED SCHOOL
                                         DISTRICT, ET AL.,                                  Re: Dkt. No. 23
                                  10
                                                        Defendants.
                                  11

                                  12          On September 24, 2019, the Court heard oral argument on defendant’s motion to dismiss,
Northern District of California
 United States District Court




                                  13   which was fully briefed. (Dkt. Nos. 23, 28, 29.) As stated on the record, and confirmed herein,

                                  14   having carefully considered the briefing and arguments submitted in this matter, defendant’s

                                  15   motion to dismiss is GRANTED IN PART and DENIED IN PART.

                                  16          First, with respect to defendants’ assertion that plaintiff’s claims under 42 U.S.C. § 1983

                                  17   (“Section 1983”), 29 U.S.C. § 794 (“Section 504”), and Title IX of the Education Amendments of

                                  18   1972 (“Title IX”) are untimely, the Court finds that the applicable statutes of limitations have been

                                  19   and continue to be tolled in light of plaintiff’s incompetence. See Tzolov v. International Jet

                                  20   Leasing, Inc., 232 Cal.App.3d 117, 120-21 (1991). Accordingly, the Court DENIES this portion of

                                  21   defendants’ motion.

                                  22          Second, regarding plaintiff’s Section 1983 Equal Protection claim against school principal

                                  23   Robert Evans,1 plaintiff must allege that the “defendants, acting under color of state law,

                                  24   discriminated against [him] as [a] member[] of an identifiable class and that the discrimination

                                  25

                                  26          1
                                                 Plaintiff has stipulated to dismissal of his Section 1983 claim against West Contra Costa
                                  27   Unified School District (“WCCUSD” or the “District”). (See Dkt. No. 28 (“Opp.”) at 22.)
                                       Additionally, plaintiff confirmed at the September 24 hearing that his claim under Section 1983 is
                                  28   one for violation of the Equal Protection Clause of the Fourteenth Amendment and not for
                                       violation of the Due Process Clause of the same.
                                   1   was intentional” or with deliberate indifference.2 Flores v. Morgan Hill Unified Sch. Dist., 324

                                   2   F.3d 1130, 1134-35 (9th Cir 2003). As confirmed by the parties during the September 24 hearing,

                                   3   they do not dispute that Evans was acting under color of state law. With respect to his

                                   4   membership in an identifiable class, plaintiff has alleged that he has a disability (see Dkt. No. 15

                                   5   (“FAC”) ¶ 12), which may qualify as a basis for violation of the Equal Protection Clause if not

                                   6   rationally related to legitimate legislative goals. Pierce v. County of Orange, 526 F.3d 1190, 1225

                                   7   (9th Cir. 2008).

                                   8          Regarding the nature of the discrimination as either intentional or with deliberate

                                   9   indifference, “[s]chool administrators . . . are deemed ‘deliberately indifferent’ to acts of student-

                                  10   on-student harassment only where the recipient’s response to the harassment or lack thereof is

                                  11   clearly unreasonable in light of the known circumstances.” Davis v. Monroe County Bd. Of Educ.,

                                  12   526 U.S. 629, 648 (1999). Plaintiff alleges that he, through his mother, made numerous reports to
Northern District of California
 United States District Court




                                  13   the school of inappropriate sexual touching perpetrated against plaintiff by other students while he

                                  14   was left unsupervised by District staff and Evans failed to follow-up or conduct an independent

                                  15   investigation after receiving these reports. (FAC ¶¶ 48, 49, 51.) Plaintiff alleges that Evans relied

                                  16   on plaintiff’s disability-related communication difficulties to discredit plaintiff’s accounts of abuse

                                  17   and as a basis for his refusal to investigate further or take meaningful corrective measures to

                                  18   prevent future abuse. (FAC ¶ 47.) Moreover, plaintiff alleges that Evans failed to train his

                                  19   subordinates adequately to respond properly and appropriately to the reports of sexual harassment

                                  20   and abuse of disabled students and instead school staff “followed Evans’ lead by using [p]laintiff’s

                                  21   disability related communication challenges to claim that his complaints regarding the ongoing

                                  22   abuse were made up and underserving of any attention.” (FAC ¶ 73.) Accordingly, plaintiff has

                                  23   alleged that Evans’ conduct, which occurred under the color of state law, constituted

                                  24   discrimination based on plaintiff’s disability that was intentional or with deliberate indifference.

                                  25   See Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022, 1034 (9th Cir. 1998); Plumeau v.

                                  26

                                  27          2
                                                 Plaintiff confirmed during the September 24 hearing that his Section 1983 against Evans
                                  28   is only in Evans’ individual capacity. Accordingly, and as conceded by defendants at the
                                       September 24 hearing, Eleventh Amendment immunity does not apply.
                                                                                       2
                                   1   School Dist. No. 40, 130 F.3d 432, 439 n.4 (9th Cir. 1997). Accordingly, the Court DENIES

                                   2   defendants’ motion with respect to plaintiff’s Section 1983 claim based on the harm he suffered

                                   3   resulting from sexual touching by other students. However, plaintiff has not alleged that Evans, or

                                   4   any other District employee, knew of or otherwise had suspicion of in appropriate sexual touching

                                   5   against plaintiff by Mr. King. Accordingly, the Court GRANTS defendants’ motion with respect to

                                   6   plaintiff’s Section 1983 claim based on the harm he suffered resulting from sexual touching by

                                   7   Mr. King.3

                                   8          Third, with respect to plaintiff’s 42 U.S.C. § 12131 (“ADA”) claim, as a preliminary

                                   9   matter the Court finds that Eleventh Amendment immunity does not apply to this claim because it

                                  10   is abrogated under Title II of the ADA. See Guttman v. Khalso, 669 F.3d 1101, 1123 n.4 (10th

                                  11   Cir. 2012) (noting “a trend of courts holding that, absent the need to vindicate a fundamental right

                                  12   or protect a suspect class, Congress may not abrogate state sovereign immunity,” but that there is
Northern District of California
 United States District Court




                                  13   one “exception to this trend: discrimination against students in public education.”).4 To state a

                                  14   claim for violation of Title II of the ADA, a plaintiff must allege that (1) he is a qualified

                                  15   individual with a disability; (2) he was excluded from participation in or otherwise discriminated

                                  16   against with regard to a public entity’s services, programs, or activities; and (3) such exclusion or

                                  17   discrimination was by reason of his disability. See Weinreich v. Los Angeles County Metro.

                                  18   Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997). To state a claim for money damages, a plaintiff

                                  19   must allege intentional discrimination, which can be established by a showing of deliberate

                                  20   indifference, which requires both actual knowledge that a harm to a federally protective right is

                                  21   substantially likely, and a deliberate failure to act upon that likelihood. See Duvall v. County of

                                  22   Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001).

                                  23
                                              3
                                  24             As noted by the Court during the September 24 hearing, to the extent that plaintiff
                                       obtains evidence of such knowledge or suspicion through discovery, he may request leave of
                                  25   Court to amend his complaint.
                                              4
                                  26             The Court notes that although the Ninth Circuit has not addressed this issue, the Court
                                       finds persuasive the reasoning of each of the circuit to address the issue. See Ass'n for Disabled
                                  27   Ams., Inc. v. Fla. Int'l Univ., 405 F.3d 954, 958–59 (11th Cir. 2005); Constantine v. Rectors &
                                       Visitors of George Mason Univ., 411 F.3d 474, 490 (4th Cir. 2005); Toledo v. Sanchez, 454 F.3d
                                  28   24, 40 (1st Cir. 2006); Bowers v. NCAA, 475 F.3d 524, 553–55 (3d Cir. 2007).

                                                                                          3
                                   1           Parties do not dispute that plaintiff has alleged that he is a qualified individual with a

                                   2   disability. Regarding exclusion from participation or other discrimination, plaintiff alleges that

                                   3   the District, through school principal Evans, terminated an investigation into improper sexual

                                   4   conduct by other students against plaintiff and failed to investigate further complaints and that the

                                   5   District “denied him the benefits of access to their educational program when it acted with

                                   6   deliberate indifference by failing to report, investigate, or discipline known instances of

                                   7   inappropriate sexual touching and sexual abuse and by failing to supervise, train, or discipline

                                   8   staff creating an extremely high risk that such abuses will continue to occur” (FAC ¶¶ 73, 92.)

                                   9   With respect to his contention that the exclusion or discrimination was by reason of his disability

                                  10   and intentional, plaintiff has alleged that Evens “justified [the] failures by using [p]laintiff’s

                                  11   disability related challenges in communicating the sequence of events to falsely claim that

                                  12   [p]laintiff was ‘fabricating’ the substance of his complaints.” (FAC ¶ 73.) Plaintiff further alleges
Northern District of California
 United States District Court




                                  13   that District staff “followed Evans’ lead” and used plaintiff’s “disability related communication

                                  14   challenges to claim that his complaints regarding the ongoing abuse were made up and

                                  15   undeserving of any attention.” (Id.) Finally, plaintiff assert that defendants were “deliberately

                                  16   indifferent to the fact that [p]laintiff had was [sic] routinely victimized and that his disability made

                                  17   him particularly susceptible to abuse constitutes a deliberate indifference toward the substantial

                                  18   harm that has been caused.”5 (Id. ¶ 92.) Accordingly, the Court DENIES defendants’ motion to

                                  19   dismiss plaintiff’s ADA claim.

                                  20           Fourth, defendants’ arguments regarding plaintiff’s Section 504 claim fail for the same

                                  21   reasons, as such a claim requires the same factual bases as an ADA claim. See Duvall, 260 F.3d at

                                  22   1138.

                                  23           Finally, regarding plaintiff’s Title IX claim, a plaintiff may assert a Title IX claim against a

                                  24   school for sexual harassment by a teacher or by another student where the harassment “is so

                                  25   severe, pervasive, and objectively offensive that it effectively bars the victim’s access to an

                                  26
                                               5
                                  27             The Court notes that defendants’ argument that plaintiff cannot assert an ADA claim
                                       based on Mr. King’s conduct under the theory of respondeat superior fails. See Duvall, 260 F.3d
                                  28   at 1141; see also FAC ¶ 30 (alleging that Mr. King sexually assaulted plaintiff and intentionally
                                       targeted him based on characteristics related to his disability).
                                                                                         4
                                   1   educational opportunity or benefit,” and “the funding recipient acts with deliberate indifference to

                                   2   known acts of harassment in its programs or activities.” Davis, 526 U.S. at 633. Moreover, a

                                   3   school district is only liable under Title IX where “an official who at minimum has authority to

                                   4   address the alleged discrimination and to institute corrective measures on the recipient’s behalf has

                                   5   actual knowledge of discrimination and fails to adequately respond.” Gebser v. Lago Vista

                                   6   Independent School Dist., 524 U.S. 274, 290 (1998). Defendants argue that plaintiff did not allege

                                   7   actual knowledge of King’s alleged sexual harassment and therefore fails to assert a Title IX

                                   8   claim. (MTD at 24-25; Reply at 8-9.) However, plaintiff has alleged actual knowledge of the

                                   9   alleged sexual contact by fellow special needs students. (FAC ¶¶ 20, 21, 23 45, 46, 116.)

                                  10   Accordingly, the Court GRANTS IN PART defendants’ motion to dismiss plaintiff’s Title IX claim

                                  11   to the extent that it is grounded in conduct by Mr. King and DENIES IN PART defendants’ motion

                                  12   to the extent that it is grounded in conduct by other students.
Northern District of California
 United States District Court




                                  13          This Order terminates Docket Number 23.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: September 27, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  17                                                         UNITED STATES DISTRICT COURT JUDGE
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
